DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the intermediate step.” There is insufficient antecedent basis for this limitation in this claim. Claims 2-9 are rejected as being dependent on rejected claim 1.
	Claims 2 and 6 are further rejected as these claims recite limitations related to a “an intermediate step,” it is unclear whether these recitations are to another step or to the previously recited intermediate step from claim 1.
	Claim 6 also recites the limitation “the front mounting plate.” There is insufficient antecedent basis for this limitation in this claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Giere (US 2016/0037717) in view of “Mower attachment for disabled people in wheelchairs, “ https://www.youtube.com/watch?v=Gcyj0XgLm08&t=2s (hereinafter “YT Mower”, see attached screenshot) and “Challenger” zero-turn mower from Country Clipper (see attached web page dated June 10, 2015 retrieved via the Internet Wayback Machine, hereinafter “Challenger”) in view of.
Regarding claims 1 (as best understood) and 2, Giere discloses riding mower with a step and rail system, comprising: 
two rails extending from a rear portion of the riding mower aft a seat (14) of the riding mower to a front portion of the riding mower (see Fig. 1); and
the two rails are spaced apart a distance greater than a width of the seat of the riding mower.
Giere does not disclose that the handrails extend to a front of the mower or that the system includes an intermediate step.
YT Mower teaches another riding mower including two rails positioned wider than the seat and extending from a rearward portion of the mower along a support surface to a front portion of the riding mower (see image in attached screenshot).
Challenger teaches another riding mower (see annotated image below) including an intermediate step (A) mounted to a front portion of the riding mower, 5the step disposed at a step elevation between an elevation of a support surface for the riding mower (e.g., the ground) and an elevation of a mower stepping surface (B) of the riding mower.

    PNG
    media_image1.png
    580
    608
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the mower of Giere to include elongated forward running hand rails as taught by YT Mower and to include a forward intermediate step as taught by Challenger to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using additional steps at a vehicle entrance and hand rails along an entrance-way of a vehicle to aid in entering in exiting the vehicle) to known devices (e.g., riding lawnmowers) ready for improvement to yield predictable results (e.g., a riding mower having improved user safety features for entering and exiting the mower).
. The motivation for doing so would be provide additional support to a user entering the mower from the front step.
Regarding claim 4, Giere further discloses that the forward portion of the frame defines a cross-beam/ mounting surface (20, 22) between the two front caster wheels (7).  Challenger further teaches that the intermediate step (A) from the above combination includes a front mounting plate (C, see above annotated copy of photo) mounted to the front portion of the mower between the two front caster wheels, wherein the intermediate step (A) is attached to the mounting plate.
Regarding claims 5 and 8, Giere further discloses that the front and rear ends of its two rails are mounted to the mower via horizontally oriented mounting flanges/plates (see Fig. 1 showing at least the right rail having flat plates securing the rail to the mower body).
Regarding claim 6, Giere further discloses that the forward portion of the frame defines a cross-beam/ mounting surface (20, 22) between the two front caster wheels (7).  Challenger further teaches that the intermediate step (A) from the above combination includes a front mounting plate (C, see above annotated copy of photo) mounted to the front portion of the mower between the two front caster wheels, wherein the intermediate step (A) is attached to the mounting plate.  Further, YT Mower teaches that its elongated hand rails are secured to the mower at the front end via downwardly depending supports.  The front-most vertical support is mounted to the forward-most portion of the vehicle frame (i.e., a cross-beam/mounting surface) which is substantially the same as the cross-beam/mounting surface (20, 22) of Giere.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the mower of the Giere combination to use the front cross-beam rail support location taught by YT Mower to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using existing structures of a vehicle frame to secure accessories to the vehicle and to support a safety railing at its ends to ensure rigidity) to known devices (e.g., riding mowers with elongated safety rails) ready for improvement to yield predictable results.
Regarding claim 7, Giere discloses that its pair of rails having a compound bend (e.g., bending from vertical to horizontal and from wider at the rear to narrow at the front) such that the rails are spaced further apart at the rear of the seat relative where the user’s elbows are positioned than at the forward end of the rail. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Giere in view of YT Mower and Challenger as applied to claim 1 above, and further in view of Barrier (US 2005/0183401).
	Regarding claim 3, Giere does not disclose a crossbar interconnecting the spaced apart side handrails aft of the seat.
Barrier teaches another riding mower including a rearwardly disposed handrail (120) having a laterally spanning crossbar extending between the two side rails (see Figs. 1 and 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified transporter of the Giere combination to a rearward crossbar between the spaced rear rails as taught by Barrier to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using interconnecting frame elements to improve rigidity and/or provide additional supports/handles for a user) to known devices (e.g., riding lawnmowers with external hand rails) ready for improvement to yield predictable results (e.g., a more rigid handrail system that also provides a gripping surface along the rear).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giere in view of YT Mower and Challenger as applied to claim 1 above, and further in view of Pelnar (7,641,234).
Regarding claim 9, Giere, while almost certainly using the well-known expedient of welding structural elements together, does not explicitly recite that its rail supports are welded to the mower.
Pelnar teaches another riding mower using welds (44) to secure a rail-support (42) for a safety railing (34) to the desired mounting location of a mower. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified mower of the Giere combination to secure the mounting plates of Giere using welding as taught by Pelnar to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (welding a railing support) for another (a non-specific railing support method) to obtain predictable results (e.g., a mover having a more secure/rigid railing).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record in the attached PTO Form 892 and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618